Citation Nr: 1438265	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to service connection for hearing loss and tinnitus.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current tinnitus began in and continued since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the July 2011 VA examination, the Veteran reported experiencing tinnitus symptoms currently and since service.  He also reported having longstanding tinnitus in a September 2010 VA treatment record.  There is no directly contradictory evidence of record, and he is credible in this regard.

The Veteran is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report the onset and persistence of tinnitus symptoms.  See id.

The Veteran also had in-service acoustic trauma, as shown by his reports of noise exposure without hearing protection and corroborated by his military occupational specialty of heavy truck driver.  See September 2011 VA examination; DD Form 214.

A causal connection between the tinnitus observed in service and that experienced currently has been established with the lay evidence.  Although the VA examiner provided a negative opinion in this regard in July 2011, the opinion is less probative because the examiner did not consider the Veteran's lay statement of continuous symptoms since service in coming to that conclusion.  

A nexus between the current disability and service may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  The Veteran is competent to report a continuity of symptomatology. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  There is nothing in the record to contradict his reports.

Therefore, giving the benefit of the doubt to the Veteran, the elements of service connection for tinnitus are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.


REMAND

The July 2011 VA examiner's opinion as to the relationship of hearing loss to service did not take into account the Veteran's statements or explain why the absence of ratable hearing loss at service separation would preclude a link between current hearing loss and in service noise exposure.  An adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the July 2011 VA examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion.  

The examiner should respond to the following:

(a)  Converting the Veteran's pure tone thresholds on his service entrance examination from ASA to ISO units, and compare with the test results at service discharge; state whether there was significant threshold shift. 

(b)  Is the Veteran's current hearing loss at least as likely as not (probability of 50 percent or more) related to service?  

The examiner must provide an explanation for these opinions that takes into account the Veteran's reports as to the onset of his disability and noise exposure.  

If there was not a significant threshold shift at service separation; the examiner should comment on whether the current hearing loss could nonetheless be related in whole or part to the in-service noise exposure and the likelihood of such a relationship.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered twith the other evidence of record.

If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


